—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 29, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Upon our review of the record and briefs, we agree with defense counsel that there are no nonfrivolous issues which could be raised on appeal. Consequently, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted.
Cardona, P. J., White, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.